Citation Nr: 1329561	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission







WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
RO.

The Board notes that the Veteran's original claim of service 
connection was for PTSD.  However, the medical evidence 
shows that he has been diagnosed with other psychiatric 
disorders, including major depressive disorder and 
substance- induced mood disorder.  Therefore, the issue was 
restated, as reflected on the preceding page of this 
document.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 
(2009).  

The Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge in August 2012.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.



REMAND

The Veteran claims that he has PTSD as the result of 
witnessing another soldier killed in a truck accident while 
on temporary duty in Germany in August or September of 1971 
while attached to the 3rd Armored Cavalry Regiment.  

The evidence shows that the Veteran has been diagnosed with 
mental disorders including major depressive disorder and 
substance induced mood disorder.  He has also had positive 
screenings for PTSD.

The RO did not try to corroborate the Veteran's claimed 
stressor because he did not supply the name of the soldier 
who was killed.  However, the Veteran identified his unit at 
the time, as well as the time and location of the reported 
accident.  

This information could be sufficient to enable the Joint 
Services Records and Research Center (JSRRC) to conduct a 
search to determine whether the claimed event took place.  
Therefore, an attempt should be made to obtain corroboration 
of the Veteran's claimed stressor.

Since the Veteran did not have a corroborated stressor, he 
was not afforded a VA psychiatric examination by the RO.  
However, as noted in the introduction, Clemons requires 
consideration of his currently demonstrated psychiatric 
disorders.  

The VA treatment records show that the Veteran has been 
diagnosed with a major depressive disorder and a substance-
induced mood disorder.  Thus, the Veteran should be afforded 
a VA examination to ascertain the nature and likely etiology 
of the claimed psychiatric disorder.    

At his hearing, the Veteran testified that while he was not 
seeing a psychiatrist, his general practitioner was 
prescribing his psychiatric medication.   

The record also reflects that the Veteran is receiving 
Social Security Administration (SSA) disability benefits.  
While the Veteran's testimony at the August 2012 hearing 
suggested that this was due to physical disability rather 
than a psychiatric disorder, this was not clearly 
established as being the case.  Therefore, the Veteran's SSA 
disability records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action to contact the Veteran in order 
have him identify all treatment that he 
received for his claimed psychiatric 
disorder since service.  He should be 
provided releases for all identified 
private sources of treatment, including 
the physician identified at the time of 
the August 2012 hearing.  Copies of the 
records from any identified treatment 
should be obtained and associated with 
the record.  If any records cannot be 
obtained, the efforts made to obtain the 
records should be documented in the 
claims file and the Veteran should be 
notified of VA's inability to obtain the 
records.

2.  The RO also should take all 
indicated action to contact the SSA and 
request a copy of the Veteran's 
disability records.  If the records do 
not exist or cannot be obtained, the 
efforts made to obtain the records 
should be documented in the claims file 
and the Veteran should be notified of 
VA's inability to obtain the records.

3.  The RO also should contact the JSRRC 
or any other appropriate source in order 
to attempt to verify the Veteran's 
claimed stressor of witnessing the death 
of another soldier in a truck accident 
in August or September 1971, in Germany, 
while attached to the 3rd Armored Cavalry 
Regiment  .

4.  The RO then should have the Veteran 
scheduled for a VA psychiatric 
examination to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  

The claims folder should be made 
available to the examiner for review in 
connection with his evaluation.  Any 
indicated testing also should be 
performed.  

If the VA examiner records a diagnosis 
of PTSD, the stressor supporting the 
diagnosis should be identified.  If a 
diagnosis other than PTSD is recorded, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (at least 50 percent likely) that 
the psychiatric disability had its 
clinical onset during the Veteran's 
period of active service.  

A complete rationale should be provided 
in the report of examination.  If the 
examiner is unable to provide the 
requested opinion without resort to 
undue speculation, he or she should 
explain why this is the case.

5.   After completing all indicated 
development, the RO should readjudicate 
the claim remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative 
should be furnish a fully responsive 
Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


